Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 03/13/2019.  Claims 1-17 are pending in the case.  Claims 1, and 13 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The independent claim 1 recites “receiving raw environmental site data associated with one or more prior contamination sites”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could record meter read data value of a polluted site on a piece of paper. The claim 1 further recites the limitation of “the raw environmental site data comprises a contaminant type, a physiographic region and an eco-region for each of the one or more prior contaminated sites”, This limitation, given its broadest reasonable interpretation, encompasses different types of recorded data by data attribute. The claim 1 further recites the limitation of “extracting relevant data from the received raw environmental site data for a site of interest”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed by a user with pen and paper. For example, a user could circle a site-specific data. The claim 1 further recites the limitation of “to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest”. This limitation, given its broadest reasonable interpretation, encompasses a graph drawing step which can be performed by a user on a piece of paper, for example, based on the plotted data distribution, to predict the data trend of a site location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim 1 recites “a server, comprising a processor; a memory”. This additional element of a generic computer with a processor and a memory amount to mere instructions to apply the exception using a generic computer component to perform a method of data collection and analysis. The claim 1 further recites “training an environmental machine learning model on the extracted relevant data to predict … “. Since only a machine learning model concept is recited at a high-level of generality  without specific training steps, or prediction steps, (i.e., as a generic processor performing a generic computer function of collects data and perform data analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server, comprising a processor; a memory, and “training an environmental machine learning model on the extracted relevant data to predict … “ without the specific computer steps for performing the specific data training/prediction amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


The independent claim 13 recites “a method for analyzing an environmental contaminant plume”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could collect data of a polluted site by hand, and perform data analysis. The claim further recites “receiving raw environmental site data associated with one or more prior contamination sites”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed by a user with pen and paper for taking data record. For example, a user could record meter read data value of a polluted site on a piece of paper. The claim further recites the limitation of “the raw environmental site data comprises a contaminant type, a physiographic region and an eco-region for each of the one or more prior contaminated sites”, This limitation, given its broadest reasonable interpretation, encompasses different types of recorded data by data attribute. The claim further recites the limitation of “recording, via the computing device, geographic parameters from a site of interest”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed by a user with pen and paper for writing down the site location. The claim further recites the limitation of “extracting relevant data from the received raw environmental site data for a site of interest”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could circle a site-specific data. The claim further recites the limitation of “to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest”. This limitation, given its broadest reasonable interpretation, encompasses a graph drawing step which can be performed by a user on a piece of paper, for example, based on the plotted data distribution, to predict the data trend of a site location. The claim further recites the limitation of “projecting, via the computing device, the predicted distribution of the contaminant plume onto a graphical image of the site of interest”. This limitation, given its broadest reasonable interpretation, encompasses a graph drawing step which can be performed by a user on a piece of paper, for example, to plot a data distribution on a graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim 13 recites “receiving, via a computing device, …”. This additional element of a generic computer amount to mere instructions to apply the exception using a generic computer component to perform a method of data collection. The claim 13 further recites “training, via the computing dev ice, a machine learning model on the extracted relevant data to predict … “. Since only a machine learning model concept is recited at a high-level of generality without specific training steps, or prediction steps, (i.e., as a generic processor performing a generic computer function of collects data and perform data analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server, comprising a processor; a memory, and “training an environmental machine learning model on the extracted relevant data to predict … “ without the specific computer steps for performing the specific data training/prediction amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 2 recites “to project the predicted probability distribution of the contaminant plume onto a graphical image of the site of interest, wherein the projected predicted probability distribution of the contaminant plume comprises an orientation and a curvature to match a groundwater flow path at the site of interest”. This limitation, given its broadest reasonable interpretation, encompasses a graph drawing step based on data calculation which can be performed by a user on a piece of paper, for example, to plot a data distribution with an orientation/curve on a graph with specific probability distribution. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 2 recites “the server, wherein the instructions further cause the processor to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 3 recites “the predicted probability distribution of the contaminant plume is represented as a plan view output and a cross-section view output, and wherein the instructions further cause the processor to present a three-dimensional representation of the predicted probability distribution of the contaminant plume to reflect the plan view output and the cross-section view output”. This limitation, given its broadest reasonable interpretation, encompasses a graph drawing step which can be performed by a user on a piece of paper, for example, to plot a plan view output and a cross-section view. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 3 recites “the server”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claim 4 recites “re-orienting historical plumes from the extracted relevant data”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user on a piece of paper, for example, to plot data on a graph. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 4 recites “training the environmental machine learning model”. These elements only amount to mere instructions to apply the exception using a generic computer machine. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 5 recites “a geospatial kernel density estimation”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by mentally by a user, for example, to use a math method for data estimation. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 5 recites “the environmental machine learning model”. These elements only amount to mere instructions to apply the exception using a generic computer machine. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 6 recites “the geospatial kernel density estimation produces a probability estimate for the extent and dispersion of future plumes”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by mentally by a user, for example, to use a math method for probability estimation. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 6 recites “the server”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 7 recites “the geospatial kernel density estimation is produced in three dimensions with partitioning along the dimensions of contaminant type, eco-region, and physiographic province”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user with pen and paper, for example, to record data with different data types. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 7 recites “the server”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 8 recites “to augment the raw environmental site data with one or more of: geologic profile data, depth to water measurements data, records of decisions, a contaminant plume map, and a transect view”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user on a piece of paper, for example, to plot collected data on a map.. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 8 recites “the server, wherein the instructions further cause the processor to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 9-11 recites “the relevant data comprises data from sites having a contaminant type that is the same or similar to the contaminant type of the site of interest”, “the relevant data comprises data from sites having a contaminant type that is the same or similar to the contaminant type of the site of interest”, and “the relevant data comprises data from sites having an eco-region that is the same or similar to the eco-region of the site of interest”. This limitation, given its broadest reasonable interpretation, encompasses different user recorded data type on paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 9-11 recite “the server”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 12 recites “calculating the probability that a contaminant source of the contaminant plume is contained in a specified region”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by mentally by a user, for example, to use a math method for probability calculation. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 12 recites “training the environmental machine learning model”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a basic computer calculation. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 14-15 recites “the predicted distribution comprises a determination of a source of a known contaminant destination”, and “the predicted distribution comprises a determination of a destination of a known contaminant source”. This limitation, given its broadest reasonable interpretation, encompasses a user’s mental judgement of a data prediction site. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 14-15 recite “the method”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 16 recites “the raw environmental site data comprises geographic coordinates of one or more contamination plumes of the one or more prior contaminated sites”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user with pen and paper, for example, to record data with geographic coordinates. The claim further recites “translating the geographic coordinates of the one or more contamination plumes to a common contaminant origin”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user with pen and paper, for example, to plot data on a graph. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 16 recites “training the environmental machine learning model”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a basic computer calculation. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 17 recites “rotating the one or more contamination plumes to a common orientation”. This limitation, given its broadest reasonable interpretation, encompasses a data processing step which can be performed by a user with pen and paper, for example, to change orientation on a graph. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 17 recites “training the machine learning model”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a basic computer calculation. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-13, and 16-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over HIGGINS et al. (US 20110307221 A1, hereinafter HIGGINS) in view of Scaer et al. (US 20040243299 A1, hereinafter Scaer).

As to independent claim 1, HIGGINS teaches a server (paragraph [0004], a web server for displaying on a visual display device the status of the one or more environmental instruments and/or the collected water quality data to a user), comprising: 
a processor; a memory storing instructions that, when executed by the processor (paragraph [0110], the server may be any type of computer, processor or device able to (1) at least temporarily collect, assemble, store, aggregate, etc., data from one or more sensors; a server may contain or include (1) a memory device(s) to collect, assemble, store, aggregate, etc), cause the processor to perform operations comprising: 
receiving raw environmental site data associated with one or more prior contamination sites (paragraph [0139], raw data about the operation of a water treatment system or the characteristics, conditions, qualities, properties, etc., of water processed or treated by a water treatment system may be acquired, collected, detected, measured, etc., by one or more sensors or probes placed at one or more sites or locations within or throughout the water treatment system, such as a plurality of locations within or throughout the water treatment system; paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado.), wherein the raw environmental site data comprises a contaminant type (paragraph [0138], Further examples of characteristics, conditions, qualities, properties, etc., of water that may be measured by the one or more sensors may include one or more contaminants, conductivity, pH, pressure, turbidity, permeate flow, dissolved oxygen, chlorine or fluorine concentrations, tank or water levels, and equipment status and operation), a physiographic region (paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado) and an eco-region  for each of the one or more prior contaminated sites (paragraph [0084], One or more loggers 112 with their associated one or more sensors 114 are positioned around water sources of interest, such as a stream 172, lake 174, and/or mountain snowcap 176. The water sources may include wildlife 178 that are affected by the water contaminants; a steam is an eco-region). 
HIGGINS does not teach:
extracting relevant data from the received data for a site of interest, and 
training an environmental machine learning model on the extracted relevant data to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest.
Scaer teaches:
extracting relevant data from the received data for a site of interest (paragraph [0046], the system 10 does simply rely on the data input by the user, rather it gathers all available relevant GIS and ITS data and information, including but not limited to real-time weather and topography to model the environmental impact of the chemical discharge or other selected incident); the resulting display is a map that includes data layers that represent the contaminated area 1602; 1602 is the site of interest; relevant GIS and ITS data is the received raw environmental site data); and 
training an environmental machine learning model on the extracted relevant data to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest (paragraph [0046], Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge; As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color; 1600 shows the spatial and cross-sectional distribution of the plume).
Since HIGGINS teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Scaer, as the prior arts are in the same application field of environmental data collection and analysis, and Scaer further teaches data based contamination projection. By incorporating Scaer into HIGGINS would improve the integrity of HIGGINS’s system by allowing to model the environmental impact of the chemical discharge or other selected incident (paragraph [0046]).

As to independent claim 13, HIGGINS teaches a method (paragraph [0002], The present invention relates to an apparatus and method for remotely monitoring water quality), comprising: 
receiving raw environmental site data associated with one or more prior contamination sites (paragraph [0139], raw data about the operation of a water treatment system or the characteristics, conditions, qualities, properties, etc., of water processed or treated by a water treatment system may be acquired, collected, detected, measured, etc., by one or more sensors or probes placed at one or more sites or locations within or throughout the water treatment system, such as a plurality of locations within or throughout the water treatment system; paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado.), wherein the raw environmental site data comprises a contaminant type (paragraph [0138], Further examples of characteristics, conditions, qualities, properties, etc., of water that may be measured by the one or more sensors may include one or more contaminants, conductivity, pH, pressure, turbidity, permeate flow, dissolved oxygen, chlorine or fluorine concentrations, tank or water levels, and equipment status and operation), a physiographic region (paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado) and an eco-region  for each of the one or more prior contaminated sites (paragraph [0084], One or more loggers 112 with their associated one or more sensors 114 are positioned around water sources of interest, such as a stream 172, lake 174, and/or mountain snowcap 176. The water sources may include wildlife 178 that are affected by the water contaminants; a steam is an eco-region). 
HIGGINS does not teach:
a method for analyzing an environmental contaminant plume:
recording, via the computing device, geographic parameters from a site of interest; 
extracting, via the computing device, relevant data from the received data for the site of interest; 
training, via the computing dev ice, a machine learning model on the extracted relevant data to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest; and 
projecting, via the computing device, the predicted distribution of the contaminant plume onto a graphical image of the site of interest.
Scaer teaches:
a method for analyzing an environmental contaminant plume (paragraph [0046], he system 10 involves mapping tools for predicting and reacting to incidents having a great impact upon transportation and logistics for a particular geographic region. In particular, the Plume Analysis function 124 allows a user to generate a model displaying the expected impact of a man-made or natural disaster on a geographic region and its transportation infrastructure):
recording, via the computing device, geographic parameters from a site of interest (paragraph [0046], the geographic location can be automatically filled in by clicking on the location on the last displayed map, resulting in population of the geographic location field 1502 with the latitude and longitude corresponding to the location selected by the user);
extracting relevant data from the received data for a site of interest (paragraph [0046], the system 10 does simply rely on the data input by the user, rather it gathers all available relevant GIS and ITS data and information, including but not limited to real-time weather and topography to model the environmental impact of the chemical discharge or other selected incident); the resulting display is a map that includes data layers that represent the contaminated area 1602; 1602 is the site of interest; relevant GIS and ITS data is the received raw environmental site data); and 
training an environmental machine learning model on the extracted relevant data to predict the spatial and cross-section probability distribution of a contaminant plume at the site of interest (paragraph [0046], Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge; As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color; 1600 shows the spatial and cross-sectional distribution of the plume); and 
projecting, via the computing device, the predicted distribution of the contaminant plume onto a graphical image of the site of interest (paragraph [0046], As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color; 1600 shows the spatial and cross-sectional distribution of the plume).
Since HIGGINS teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Scaer, as the prior arts are in the same application field of environmental data collection and analysis, and Scaer further teaches data based contamination projection. By incorporating Scaer into HIGGINS would improve the integrity of HIGGINS’s system by allowing to model the environmental impact of the chemical discharge or other selected incident (paragraph [0046]).

As to dependent claim 2, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein the instructions further cause the processor to project the predicted probability distribution of the contaminant plume onto a graphical image of the site of interest, wherein the projected predicted probability distribution of the contaminant plume comprises an orientation and a curvature to match a groundwater flow path at the site of interest (paragraph [0046], As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color).

As to dependent claim 4, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein training the environmental machine learning model comprises re-orienting historical plumes from the extracted relevant data (paragraph [0046], the user clicks the Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge. Importantly, the system 10 does simply rely on the data input by the user, rather it gathers all available relevant GIS and ITS data and information, including but not limited to real-time weather and topography to model the environmental impact of the chemical discharge or other selected incident).


As to dependent claim 8, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein the instructions further cause the processor to augment the raw environmental site data with one or more of: geologic profile data, depth to water measurements data, records of decisions, a contaminant plume map, and a transect view (paragraph [0046], As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color).

As to dependent claim 9, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein the relevant data comprises data from sites having a contaminant type that is the same or similar to the contaminant type of the site of interest (paragraph [0124], an output, such as an analysis result or analysis report about current data, may be presented alongside and/or in comparison to historical records; paragraph [0138], Further examples of characteristics, conditions, qualities, properties, etc., of water that may be measured by the one or more sensors may include one or more contaminants, conductivity, pH, pressure, turbidity, permeate flow, dissolved oxygen, chlorine or fluorine concentrations, tank or water levels, and equipment status and operation).

As to dependent claim 10, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein the relevant data comprises data from sites having a physiographic region that is the same or similar to the physiographic region of the site of interest (paragraph [0125], Historical data or expected values may also be shown with current data for comparison. When an output is provided to a trained remote user, the data and/or analysis may be presented as an exception report showing all instances in which data triggered an alarm or was close to a trigger point; paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado).

As to dependent claim 11, the rejection of claim 1 is incorporated. Scaer teaches the server of cl aim 1, wherein the relevant data comprises data from sites having an eco-region that is the same or similar to the eco-region of the site of interest (paragraph [0125], Historical data or expected values may also be shown with current data for comparison. When an output is provided to a trained remote user, the data and/or analysis may be presented as an exception report showing all instances in which data triggered an alarm or was close to a trigger point; paragraph [0084], One or more loggers 112 with their associated one or more sensors 114 are positioned around water sources of interest, such as a stream 172, lake 174, and/or mountain snowcap 176. The water sources may include wildlife 178 that are affected by the water contaminants; a steam is an eco-region).

As to dependent claim 12, the rejection of claim 1 is incorporated. Scaer teaches the server of claim 1, wherein training the environmental machine learning model comprises calculating the probability that a contaminant source of the contaminant plume is contained in a specified region (paragraph [0046], the user clicks the Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge. Importantly, the system 10 does simply rely on the data input by the user, rather it gathers all available relevant GIS and ITS data and information, including but not limited to real-time weather and topography to model the environmental impact of the chemical discharge or other selected incident).

As to dependent claim 16, the rejection of claim 13 is incorporated. Scaer teaches the method of claim 13, wherein the raw environmental site data comprises geographic coordinates of one or more contamination plumes of the one or more prior contaminated sites. and wherein training the machine learning model comprises translating the geographic coordinates of the one or more contamination plumes to a common contaminant origin (paragraph [0046], the geographic location can be automatically filled in by clicking on the location on the last displayed map, resulting in population of the geographic location field 1502 with the latitude and longitude corresponding to the location selected by the user).

As to dependent claim 17, the rejection of claim 13 is incorporated. Scaer teaches the method of claim 16, wherein training the machine learning model further comprises rotating the one or more contamination plumes to a common orientation (paragraph [0046], As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color).


Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over HIGGINS et al. (US 20110307221 A1, hereinafter HIGGINS) in view of Scaer et al. (US 20040243299 A1, hereinafter Scaer) in view of Khalate et al. (US 20180373234 A1, hereinafter Khalate).

As to dependent claim 3, the rejection of claim 2 is incorporated. Scaer teaches the server of claim 2, wherein the predicted probability distribution of the contaminant plume is represented as a plan view output and a cross-section view output, and wherein the instructions further cause the processor to present a representation of the predicted probability distribution of the contaminant plume to reflect the plan view output and the cross-section view output (paragraph [0046], As shown in FIG. 16, the resulting display is a map that includes data layers that represent the contaminated area 1602, preferably indicating areas of higher chemical contamination concentration 1604 in a first color, and areas of lesser chemical contamination concentration 1606 in at least one other color).
HIGGINS/Scaer does not teach:
a three-dimensional representation of the predicted probability distribution.
Khalate teaches:
a three-dimensional representation of the predicted probability distribution (Fig. 8, 3d distribution curve, paragraph [0116], As shown in FIG. 9, data points 810 corresponding with normal conditions 830 of connected equipment 610 are disposed within boundary 820, and data points 810 corresponding with faulty conditions 840 are disposed outside boundary 820).
Since HIGGINS/Scaer teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a three-dimensional representation of the predicted probability distribution, as taught by Khalate, as the prior arts are in the same application field of data representation, and Khalate further teaches 3D probability distribution. By incorporating Khalate into HIGGINS/Scaer would expand the utiliy of HIGGINS/Scaer’s system by allowing to map or impose the higher-dimensionality (e.g., three-dimension, etc.) probability distribution graph 800 onto a two-dimensional parameter space to generate at fault diagnostic model 900 (paragraph [0116]).

Claims 5-6 are rejected under AIA  35 U.S.C §103 as being unpatentable over HIGGINS et al. (US 20110307221 A1, hereinafter HIGGINS) in view of Scaer et al. (US 20040243299 A1, hereinafter Scaer) in view of LICHMAN et al. (US 20150309962 A1, hereinafter LICHMAN).

As to dependent claim 5, the rejection of claim 1 is incorporated. Scaer S teaches 
the server of claim 1, with the environmental learning model (paragraph [0046], Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge).
HIGGINS/Scaer does not teach the machine learning model is a geospatial kernel density estimation.
	LICHMAN teaches:
the machine learning model is a geospatial kernel density estimation (paragraph [0006], creates a population model by applying a kernel density estimation to the filtered plurality of social networking messages, creates an individual model for each different user identification by applying the kernel density estimation to a subset of the filtered plurality of social networking messages for the each different user identification and generates a probability density function map that predicts the location behavior of the at least one individual using a mixture model based upon the individual model of the at least one individual and the population model).
Since HIGGINS/Scaer teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the environmental machine learning model is a geospatial kernel density estimation, as taught by LICHMAN, as the prior arts are in the same application field of model prediction, and LICHMAN further teaches kernel density estimation. By incorporating LICHMAN into HIGGINS/Scaer would expand the utiliy of HIGGINS/Scaer’s system by allowing to generates a probability density function map that predicts the location behavior of the at least one individual (paragraph [0006]).

As to dependent claim 6, the rejection of claim 5 is incorporated. Scaer teaches the server of claim 5, wherein to estimate for the extent and dispersion of future plumes (paragraph [0046], Display Hazard Prediction button 1504 to prompt the system 10 to generate a model of the projected chemical contamination or "plume" that is likely to result under the conditions of the discharge).
HIGGINS/Scaer does not teach 
the geospatial kernel density estimation produces a probability estimate for the extent and dispersion of future data.
LICHMAN teaches:
the geospatial kernel density estimation produces a probability estimate for the extent and dispersion of future data (paragraph [0006], creates a population model by applying a kernel density estimation to the filtered plurality of social networking messages, creates an individual model for each different user identification by applying the kernel density estimation to a subset of the filtered plurality of social networking messages for the each different user identification and generates a probability density function map that predicts the location behavior of the at least one individual using a mixture model based upon the individual model of the at least one individual and the population model).
Since HIGGINS/Scaer teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the geospatial kernel density estimation produces a probability estimate for the extent and dispersion of future data, as taught by LICHMAN, as the prior arts are in the same application field of model prediction, and LICHMAN further teaches kernel density estimation. By incorporating LICHMAN into HIGGINS/Scaer would expand the utility of HIGGINS/Scaer’s system by allowing to generates a probability density function map that predicts the location behavior of the at least one individual (paragraph [0006]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over HIGGINS et al. (US 20110307221 A1, hereinafter HIGGINS) in view of Scaer et al. (US 20040243299 A1, hereinafter Scaer) in view of LICHMAN et al. (US 20150309962 A1, hereinafter LICHMAN) in view of Vepakomma et al. (US 20150073759 A1, hereinafter Vepakomma).

As to dependent claim 7, the rejection of claim 5 is incorporated. Higgins teaches the server of claim 5, with contaminant type, eco-region, and physiographic province (paragraph [0138], Further examples of characteristics, conditions, qualities, properties, etc., of water that may be measured by the one or more sensors may include one or more contaminants, conductivity, pH, pressure, turbidity, permeate flow, dissolved oxygen, chlorine or fluorine concentrations, tank or water levels, and equipment status and operation; paragraph [0084], By way of example, the water quality parameter of interest may be the detection of water contaminants surrounding an industrial site 162 at a location 164, i.e., Vail, Colorado; One or more loggers 112 with their associated one or more sensors 114 are positioned around water sources of interest, such as a stream 172, lake 174, and/or mountain snowcap 176. The water sources may include wildlife 178 that are affected by the water contaminants; a steam is an eco-region).
	HIGGINS/Scaer/LICHMAN does not teach:
the geospatial kernel density estimation is produced in three dimensions with partitioning along the dimensions.
	Vepakomma does not teach:
the geospatial kernel density estimation is produced in three dimensions with partitioning along the dimensions (paragraph [0059], In order to solve the modified point-processing model, in another embodiment, the estimation module 304 estimates a three-dimensional kernel density on the input variables (e.g., the spatial and time variables) of a given mesh size).
Since HIGGINS/Scaer/LICHMAN teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the geospatial kernel density estimation is produced in three dimensions with partitioning along the dimensions, as taught by Vepakomma, as the prior arts are in the same application field of model prediction, and Vepakomma further teaches kernel density estimation of three dimensions. By incorporating Vepakomma into HIGGINS/Scaer/LICHMAN would expand the utility of HIGGINS/Scaer/LICHMAN’s system by allowing to the estimation module 304 performs the kernel density estimation on a combination of the time variables, a combination of the spatial variables, and a combination of the time variables and the spatial variables (paragraph [0059]).

Claims 14-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over HIGGINS et al. (US 20110307221 A1, hereinafter HIGGINS) in view of Scaer et al. (US 20040243299 A1, hereinafter Scaer) in view of Tulenko et al. (US 9672644 B1, hereinafter Tulenko).

As to dependent claim 14, the rejection of claim 13 is incorporated. HIGGINS/Scaer does not teach the method of claim 13, wherein the predicted distribution comprises a determination of a source of a known contaminant destination.
	Tulenko teaches:
the predicted distribution comprises a determination of a source of a known contaminant destination (Col 8 line 15-24, a system is configured to automatically determine, based on a geographical pattern of medical cases, a location that is a possible source of contamination).
Since HIGGINS/Scaer teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicted distribution comprises a determination of a source of a known contaminant destination, as taught by Tulenko, as the prior arts are in the same application field of data prediction, and Tulenko further teaches a possible source of contamination. By incorporating Tulenko into HIGGINS/Scaer would expand the utility of HIGGINS/Scaer’s system by allowing to determine a location that is a possible source of contamination (Col 8 line 15-24).


As to dependent claim 15, the rejection of claim 13 is incorporated. HIGGINS/Scaer does not teach the method of claim 13, wherein the predicted distribution comprises a determination of a destination of a known contaminant source.
Tulenko teaches:
the predicted distribution comprises a determination of a destination of a known contaminant source (Col 8 line 15-24, For example, a system might determine that a location at the center of large number of medical cases associated with a contaminant is a possible source of contamination).
Since HIGGINS/Scaer teaches a system of collection environmental data from sites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicted distribution comprises a determination of a destination of a known contaminant source, as taught by Tulenko, as the prior arts are in the same application field of data prediction, and Tulenko further teaches a possible source of contamination. By incorporating Tulenko into HIGGINS/Scaer would expand the utility of HIGGINS/Scaer’s system by allowing to determine a location that is a possible source of contamination (Col 8 line 15-24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143